DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed 05/20/2022, has been entered. Claims 1-4 and 6-21 are pending in the application. 
Response to Arguments
Applicant’s arguments with respect to amendments to independent claims 1, 10 and 13 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20130181636 A1) in view of Park (KR 20110012019 A, citations corresponding to provided English translation copy). 

Regarding claim 1, Agrawal discloses [Note: what Agrawal fails to disclose is strike-through] 
A global positioning system (GPS) registration tool (GRT) (Fig. 1 and Fig. 45 depict element 124, “the configurator”) configured to register GPS coordinates of a streetlight controller (SLC) during installation of the SLC at a light fixture and store the GPS coordinates of the SLC in the SLC (Paragraph 0137, “In some implementations, the configurator 124 can include a global positioning system (GPS). The GPS can receive geographic coordinates. The configurator 124 can transmit geographic coordinates to the streetlight controller 104.” and Paragraph 0162, “The operations include receiving information representative of a location and status of a streetlight included in a network of streetlights (5202). Operations also include presenting a representation of the streetlight in a graphical user-interface in accordance with the received location and status information (5204), receiving information representing a selection of the streetlight being included in a group of streetlights presented by the graphical user-interface (5206), and initiating delivery of one or more control signals to the group of streetlights (5208).”; therefore, the location and status information is stored in the street light controller and includes GPS information).



PARK discloses, 
the GRT (Page 5, last paragraph, “The Wi-Fi terminal 20 is a smartphone having a Wi-Fi and GPS function, and a separate Wi-Fi AP information collection software (or program) that can collect AP information, GPS information and POI from the AP 10 around.”) comprising: 
one or more indicators, wherein a color of each indicator is indicative of a status of registering the GPS coordinates in process (Page 6, paragraph 17, “The GPS information includes the number of satellites (nSAT), GPS reception status (GPS Status), and detailed GPS information (Latidude, Longitude, Altidude, etc.) used for location calculation. In this case, the GPS status indicates a reception status in color, and blue indicates a state in which GPS latitude and longitude coordinate information is being received and a state in which information can be collected, and red indicates no GPS latitude and longitude coordinate information.”, where FIG. 5 displays the GPS status indicator LED).
	It would have been obvious to someone in the art prior to the effective filing date of claimed invention to modify Agrawal with Park to incorporate the feature of: the GRT comprising: one or more indicators, wherein a color of each indicator is indicative of a status of registering the GPS coordinates in process. Both Agrawal and Park are considered analogous arts at they both disclose devices utilizing GPS to determine the GPS coordinates of the device. Agrawal is very similar to the instant application as it discloses a global positioning system (GPS) registration tool (GRT) configured to register GPS coordinates of a streetlight controller (SLC) during installation of the SLC at a light fixture and store the GPS coordinates of the SLC in the SLC. However, Agrawal does not specifically disclose, the GRT comprising: one or more indicators, wherein a color of each indicator is indicative of a status of registering the GPS coordinates in process. Park discloses this feature. Park discloses the use of a smart phone (i.e. GRT) which comprises colored light indicators (blue and red) to indicate the status of the GPS coordinate registration/reception process (where blue is receiving/complete and red is incomplete). It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Agrawal with Park to include the feature mentioned above. The feature of indicating the status of the GPS coordinate registration/reception process would be a useful feature to include in the GRT of the SLC as it would indicate if the coordinates have been received and to transfer them to the SLC. This would allow portability of the GRT after the GPS coordinates have been transferred to the SLC; thus, leading to a more efficient system. 

Regarding claim 2, Agrawal further discloses
The GRT of Claim 1, wherein the GRT is configured to be positioned between the SLC and the light fixture during installation and removed after the GPS coordinates of the SLC are stored in the SLC (Paragraph 0036, “In some implementations, the streetlight controller 104 can be configured to communicate with a configurator 124 that can be used for commissioning or otherwise managing the streetlights 102.” and Paragraph 0044, “The configurator 124 can be a handheld computing device used to commission a streetlight 102. The configurator 124 can include a transceiver to wirelessly communicate with streetlight controllers 104.”; as mentioned here, the configurator can be a wireless hand-held device, therefore it is coupled [tantamount to “positioned”] between the SLC and the light fixture. The configurator can be decoupled [tantamount to “removed”] after the GPS coordinates have been stored in the SLC) such that a location of the SLC and the light fixture are directly coupled (Paragraph 0044, “The configurator 124 can transmit commissioning information related to various aspects including, for example, operational setup, network setup, diagnostics, fault management, maintenance issues, asset configuration, asset management, and network mapping. In some implementations, the configurator 124 can include a GPS to receive location data (e.g. geographic coordinates). The configurator 124 can transmit GPS information to the streetlight controller 104. In some implementations, the configurator 124 may communicate with one or more gateways 108 to transmit information related to a streetlight 102. For example, after a streetlight 102 is commissioned, the configurator 124 may transmit information related to the streetlight 102 to a nearby gateway 108 such that the gateway 108 can initiate a communication with the streetlight 102.”).

Regarding claim 3, Agrawal further discloses
The GRT of Claim 1, wherein the GRT comprises: 
a GPS receiver configured to receive the GPS coordinates of the SLC and provide the GPS coordinates to the SLC to be stored therein (Paragraph 0137, “In some implementations, the configurator 124 can include a global positioning system (GPS). The GPS can receive geographic coordinates. The configurator 124 can transmit geographic coordinates to the streetlight controller 104. In some implementations, location data such as a latitude coordinate measurement and a longitude coordinate measurement (as determined by the GPS) can be included in the set of parameters transmitted to the streetlight controller.”); and 
a communications interface configured to facilitate communication between the GRT and the SLC during installation (Paragraph 0133, “The configurator 124 may transmit various types of information, such as, commissioning information for operational setup, network setup (e.g., RF network setup), diagnostics, fault management, maintenance issues, asset configuration, asset management, and network mapping. The configurator 124 can ensure that the streetlight controller is reachable by the gateway 108 once connectivity between the streetlight controller and the gateway 108 has been established. The configurator 124 can facilitate adding streetlight controllers 104 to the network of streetlights (e.g., the mesh network). In some implementations, each streetlight controller can be configured to locate the gateway 108 on its own and establishing a communication channel with the gateway 108.”).

Regarding claim 6, Agrawal further discloses [Note: what Agrawal fails to disclose is strike-through]
The GRT of Claim 1, wherein the one or more indicators comprise a plurality of multicolored light emitting diodes (LEDs) (Paragraph 0057, “In some implementations, the application can provide representations of streetlights on a map-based graphical user-interface. FIG. 3 shows an example of such a user-interface. A representation of a streetlight can include, for example, location and status information pertaining to the streetlight. In some implementations, the representation of a streetlight can include a color-coded status indicator of the street light.”) 

Park discloses, 
and wherein a color of each LED is indicative of the status of registration process of the GPS coordinates (Page 6, paragraph 17, “The GPS information includes the number of satellites (nSAT), GPS reception status (GPS Status), and detailed GPS information (Latidude, Longitude, Altidude, etc.) used for location calculation. In this case, the GPS status indicates a reception status in color, and blue indicates a state in which GPS latitude and longitude coordinate information is being received and a state in which information can be collected, and red indicates no GPS latitude and longitude coordinate information.”, where FIG. 5 displays the GPS status indicator LED).

It would have been obvious to someone in the art prior to the effective filing date of claimed invention to modify Agrawal with Park to incorporate the feature of: wherein a color of each LED is indicative of the status of registration process of the GPS coordinates. Both Agrawal and Park are considered analogous arts at they both disclose devices utilizing GPS to determine the GPS coordinates of the device. Agrawal is very similar to the instant application as it discloses a global positioning system (GPS) registration tool (GRT) configured to register GPS coordinates of a streetlight controller (SLC) during installation of the SLC at a light fixture and store the GPS coordinates of the SLC in the SLC. However, Agrawal does not specifically disclose, wherein a color of each LED is indicative of the status of registration process of the GPS coordinates. Park discloses this feature. Park discloses the use of a smart phone (i.e. GRT) which comprises colored LED indicators (blue and red) to indicate the status of the GPS coordinate registration/reception process (where blue is receiving/complete and red is incomplete). It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Agrawal with Park to include the feature mentioned above. The feature of indicating the status of the GPS coordinate registration/reception process using a colored LED would be a useful feature to include in the GRT of the SLC as it would indicate if the coordinates have been received based on the color to go ahead and transfer them to the SLC. This would allow portability of the GRT after the GPS coordinates have been transferred to the SLC; thus, leading to a more efficient system.

Regarding claim 7, Agrawal further discloses
The GRT of Claim 1, further comprising: 
an SLC connector module configured to couple the GRT to the SLC (Paragraph 0133, “The configurator 124 may transmit various types of information, such as, commissioning information for operational setup, network setup (e.g., RF network setup), diagnostics, fault management, maintenance issues, asset configuration, asset management, and network mapping. The configurator 124 can ensure that the streetlight controller is reachable by the gateway 108 once connectivity between the streetlight controller and the gateway 108 has been established. The configurator 124 can facilitate adding streetlight controllers 104 to the network of streetlights (e.g., the mesh network). In some implementations, each streetlight controller can be configured to locate the gateway 108 on its own and establishing a communication channel with the gateway 108.”); and 
a light fixture connector module configured to couple the GRT to the light fixture (Paragraph 0135, “In some implementations, the example of a configurator 124 can include a display 4502. In some implementations, the display can be a liquid crystal display. The configurator 124 can include buttons that include a number pad 4504, arrow buttons 4506, and a plurality of buttons that can trigger one or more pre-configured commands. In some implementations, the configurator 124 can include a "link to SLC" button 4508, a "read data" button 4510, a "lamp on" button 4512, and a "set mode" button 4514. In some implementations, a first dedicated button (e.g., the "lamp on" button) can trigger activation of the streetlight. In some implementations, a second dedicated button (e.g., the "read data" button 4510) can trigger initiating transmission of a set of parameters related to commissioning a streetlight. The set of parameters can be transmitted from the streetlight controller to the configurator 124.”).

Regarding claim 8, Agrawal further discloses
The GRT of Claim 7: 
wherein the SLC connector module comprises a socket configured to receive a connector of the SLC (Paragraph 0095, “In some implementations, the streetlight controller 104 can include a receptacle capable of receiving an external photocell. An external photocell can have an electrical plug and can be coupled to the streetlight controller through the receptacle. The electrical plug and receptacle can be in accordance with standards used in the country or region where the streetlight is deployed. For example, in the United States, the electrical plug can be a three-pronged twist-locking plug in accordance with standards set by National Electrical Manufacturers Association (NEMA).”); and 
wherein the light fixture connector module comprises a plug configured to be positioned in the light fixture (Paragraph 0154, “FIG. 47 shows an example of a streetlight that includes a receptacle 4702. In some implementations, the receptacle can be configured to receive a photocell. The receptacle 4702 can be compliant with electrical connection standards for the country in which the streetlight is deployed. For example, in the United States, the receptacle 4702 can be a receptacle in accordance with standards set by NEMA, and capable of receiving a NEMA plug. In some implementations, the NEMA plug can be a three-pronged twist-locking plug.”; FIG. 47 shows that the plug is positioned in the light fixture).

Regarding claim 10, Agrawal discloses [Note: what Agrawal fails to disclose is strike-through]
A system for registering global positioning system (GPS) coordinates during installation of a streetlight controller (SLC) (Paragraph 0132, “When installing the streetlight controller 104 on a streetlight, a maintenance person can commission the streetlight controller. Commissioning the streetlight controller 104 can help a maintenance person verify that the streetlight controller is operating properly. To reduce labor costs, the commissioning can be a quick and simple process. A configurator (element 124 of FIG. 1) capable of commissioning the streetlight controller 104 can simplify and expedite the commissioning process.”; the configurator registers the GPS coordinates as mentioned in paragraph 0137), the system comprising: 
an SLC (Figure 1, element 104, “the streetlight controller”); 
a light fixture (Figure 1, element 102, “the streetlights”);
 and a GPS registration tool (GRT) (Figure 1, element 124, “the configurator”) coupled between the SLC and the light fixture (Paragraph 0036, “In some implementations, the streetlight controller 104 can be configured to communicate with a configurator 124 that can be used for commissioning or otherwise managing the streetlights 102.”) and configured to register GPS coordinates of the SLC during installation of the SLC at the light fixture and store the GPS coordinates of the SLC in the SLC (Paragraph 0137, “In some implementations, the configurator 124 can include a global positioning system (GPS). The GPS can receive geographic coordinates. The configurator 124 can transmit geographic coordinates to the streetlight controller 104. In some implementations, location data such as a latitude coordinate measurement and a longitude coordinate measurement (as determined by the GPS) can be included in the set of parameters transmitted to the streetlight controller.”).



Park discloses, 
the GRT (Page 5, last paragraph, “The Wi-Fi terminal 20 is a smartphone having a Wi-Fi and GPS function, and a separate Wi-Fi AP information collection software (or program) that can collect AP information, GPS information and POI from the AP 10 around.”)  comprising: 
one or more indicators, wherein a color of each indicator is indicative of a status of registering the GPS coordinates in process (Page 6, paragraph 17, “The GPS information includes the number of satellites (nSAT), GPS reception status (GPS Status), and detailed GPS information (Latidude, Longitude, Altidude, etc.) used for location calculation. In this case, the GPS status indicates a reception status in color, and blue indicates a state in which GPS latitude and longitude coordinate information is being received and a state in which information can be collected, and red indicates no GPS latitude and longitude coordinate information.”, where FIG. 5 displays the GPS status indicator LED).

It would have been obvious to someone in the art prior to the effective filing date of claimed invention to modify Agrawal with Park to incorporate the feature of: the GRT comprising: one or more indicators, wherein a color of each indicator is indicative of a status of registering the GPS coordinates in process. Both Agrawal and Park are considered analogous arts at they both disclose devices utilizing GPS to determine the GPS coordinates of the device. Agrawal is very similar to the instant application as it discloses a global positioning system (GPS) registration tool (GRT) configured to register GPS coordinates of a streetlight controller (SLC) during installation of the SLC at a light fixture and store the GPS coordinates of the SLC in the SLC. However, Agrawal does not specifically disclose, the GRT comprising: one or more indicators, wherein a color of each indicator is indicative of a status of registering the GPS coordinates in process. Park discloses this feature. Park discloses the use of a smart phone (i.e. GRT) which comprises colored light indicators (blue and red) to indicate the status of the GPS coordinate registration/reception process (where blue is receiving/complete and red is incomplete). It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Agrawal with Park to include the feature mentioned above. The feature of indicating the status of the GPS coordinate registration/reception process would be a useful feature to include in the GRT of the SLC as it would indicate if the coordinates have been received and to transfer them to the SLC. This would allow portability of the GRT after the GPS coordinates have been transferred to the SLC; thus, leading to a more efficient system.

Regarding claim 11, Agrawal further discloses
The system of Claim 10, wherein the GRT comprises: 
a GPS receiver configured to receive the GPS coordinates of the SLC and provide the GPS coordinates to the SLC to be stored therein (Paragraph 0137, “In some implementations, the configurator 124 can include a global positioning system (GPS). The GPS can receive geographic coordinates. The configurator 124 can transmit geographic coordinates to the streetlight controller 104. In some implementations, location data such as a latitude coordinate measurement and a longitude coordinate measurement (as determined by the GPS) can be included in the set of parameters transmitted to the streetlight controller.”);
a communications interface configured to facilitate communication between the GRT and the SLC during installation (Paragraph 0133, “The configurator 124 may transmit various types of information, such as, commissioning information for operational setup, network setup (e.g., RF network setup), diagnostics, fault management, maintenance issues, asset configuration, asset management, and network mapping. The configurator 124 can ensure that the streetlight controller is reachable by the gateway 108 once connectivity between the streetlight controller and the gateway 108 has been established. The configurator 124 can facilitate adding streetlight controllers 104 to the network of streetlights (e.g., the mesh network). In some implementations, each streetlight controller can be configured to locate the gateway 108 on its own and establishing a communication channel with the gateway 108.”);
one or more indicators to communicate a status of registration of the GPS coordinates
(Paragraph 0057, “In some implementations, the application can provide representations of streetlights on a map-based graphical user-interface. FIG. 3 shows an example of such a user-interface. A representation of a streetlight can include, for example, location and status information pertaining to the streetlight. In some implementations, the representation of a streetlight can include a color-coded status indicator of the street light.”); 
an SLC connector module configured to couple the GRT to the SLC (Paragraph 0135, “In
some implementations, the example of a configurator 124 can include a display 4502. In some implementations, the display can be a liquid crystal display. The configurator 124 can include buttons that include a number pad 4504, arrow buttons 4506, and a plurality of buttons that can trigger one or more pre-configured commands. In some implementations, the configurator 124 can include a "link to SLC" button 4508, a "read data" button 4510, a "lamp on" button 4512, and a "set mode" button 4514. In some implementations, a first dedicated button (e.g., the "lamp on" button) can trigger activation of the streetlight. In some implementations, a second dedicated button (e.g., the "read data" button 4510) can trigger initiating transmission of a set of parameters related to commissioning a streetlight. The set of parameters can be transmitted from the streetlight controller to the configurator 124.”); and 
a light fixture connector module configured to couple the GRT to the light fixture
(Paragraph 0154, “FIG. 47 shows an example of a streetlight that includes a receptacle 4702. In some implementations, the receptacle can be configured to receive a photocell. The receptacle 4702 can be compliant with electrical connection standards for the country in which the streetlight is deployed. For example, in the United States, the receptacle 4702 can be a receptacle in accordance with standards set by NEMA, and capable of receiving a NEMA plug. In some implementations, the NEMA plug can be a three-pronged twist-locking plug.”).

Regarding claim 12, Agrawal further discloses
The system of Claim 11: 
wherein the SLC connector module comprises a socket configured to receive a connector of the SLC (Paragraph 0095, “In some implementations, the streetlight controller 104 can include a receptacle capable of receiving an external photocell. An external photocell can have an electrical plug and can be coupled to the streetlight controller through the receptacle. The electrical plug and receptacle can be in accordance with standards used in the country or region where the streetlight is deployed. For example, in the United States, the electrical plug can be a three-pronged twist-locking plug in accordance with standards set by National Electrical Manufacturers Association (NEMA).”); and 
wherein the light fixture connector module comprises a plug configured to be positioned in the light fixture (Paragraph 0154, “FIG. 47 shows an example of a streetlight that includes a receptacle 4702. In some implementations, the receptacle can be configured to receive a photocell. The receptacle 4702 can be compliant with electrical connection standards for the country in which the streetlight is deployed. For example, in the United States, the receptacle 4702 can be a receptacle in accordance with standards set by NEMA, and capable of receiving a NEMA plug. In some implementations, the NEMA plug can be a three-pronged twist-locking plug.”).

Regarding claim 13, Agrawal discloses [Note: what Agrawal fails to disclose is strike-through]
A method for registering global positioning system (GPS) coordinates during installation of a streetlight controller (SLC) (Paragraph 0137, “In some implementations, the configurator 124 can include a global positioning system (GPS). The GPS can receive geographic coordinates. The configurator 124 can transmit geographic coordinates to the streetlight controller 104.”), the method comprising: 
coupling a GPS registration tool (GRT) between an SLC and a light fixture (Paragraph 0135, “In some implementations, the example of a configurator 124 can include a display 4502. In some implementations, the display can be a liquid crystal display. The configurator 124 can include buttons that include a number pad 4504, arrow buttons 4506, and a plurality of buttons that can trigger one or more pre-configured commands. In some implementations, the configurator 124 can include a "link to SLC" button 4508, a "read data" button 4510, a "lamp on" button 4512, and a "set mode" button 4514. In some implementations, a first dedicated button (e.g., the "lamp on" button) can trigger activation of the streetlight. In some implementations, a second dedicated button (e.g., the "read data" button 4510) can trigger initiating transmission of a set of parameters related to commissioning a streetlight. The set of parameters can be transmitted from the streetlight controller to the configurator 124.”); 
providing power to the GRT and the SLC (Paragraph 0135, “In some implementations, the example of a configurator 124 can include a display 4502. In some implementations, the display can be a liquid crystal display. The configurator 124 can include buttons that include a number pad 4504, arrow buttons 4506, and a plurality of buttons that can trigger one or more pre-configured commands. In some implementations, the configurator 124 can include a "link to SLC" button 4508, a "read data" button 4510, a "lamp on" button 4512, and a "set mode" button 4514. In some implementations, a first dedicated button (e.g., the "lamp on" button) can trigger activation of the streetlight. In some implementations, a second dedicated button (e.g., the "read data" button 4510) can trigger initiating transmission of a set of parameters related to commissioning a streetlight. The set of parameters can be transmitted from the streetlight controller to the configurator 124.”);
obtaining the GPS coordinates of the SLC at the GRT (Paragraph 0137, “In some implementations, the configurator 124 can include a global positioning system (GPS). The GPS can receive geographic coordinates. The configurator 124 can transmit geographic coordinates to the streetlight controller 104.”);
receiving the GPS coordinates at the SLC from the GRT over a communications interface (Paragraph 0133, “The configurator 124 may transmit various types of information, such as, commissioning information for operational setup, network setup (e.g., RF network setup), diagnostics, fault management, maintenance issues, asset configuration, asset management, and network mapping. The configurator 124 can ensure that the streetlight controller is reachable by the gateway 108 once connectivity between the streetlight controller and the gateway 108 has been established. The configurator 124 can facilitate adding streetlight controllers 104 to the network of streetlights (e.g., the mesh network). In some implementations, each streetlight controller can be configured to locate the gateway 108 on its own and establishing a communication channel with the gateway 108.”); and 
storing the GPS coordinates of the SLC received from the GRT (Paragraph 0146, “The configurator 124 can include a number of commands for commissioning the streetlight controller 104. In some implementations, the commands can include: set time, set mode, read data, erase data, set parameters, enter RF parameters, lamp on, lamp off, lamp dim, set fault parameters, store asset information, get all fault parameters, reset the fault trip, get burn hour data, over the air programming, remote diagnostic, set yearly schedule, set pole asset details, set pole geo-mapping, connect to nearest pole, get pole asset information, get gateway status, read streetlight controller ID.”) in the SLC (Paragraph 0151, “The configurator 124 can perform individual controller diagnostics and control functions. In some implementations, a maintenance person can cause the configurator 124 to connect to a streetlight controller 104 by entering the streetlight controller's identification number into the configurator 124. In some implementations, the configurator 124 can use RF power measurements to connect to the closest streetlight controller 104. In some implementations, the configurator 124 can use RF power measurements to connect to the closest streetlight controller 104 if the streetlight controller's identification number is not known. In some implementations, the configurator 124 can use RF power measurements to connect to the closest streetlight controller 104 before assigning GPS information to the streetlight controller 104 (e.g., to ensure the assigned GPS information correlates with the appropriate streetlight controller 104).”), 

wherein at least one of the coupling, providing, obtaining, receiving and storing is performed by at least one processor (Paragraph 0165, “The processor 5402 can process instructions for execution within the computing device 5400, including instructions stored in the memory 5404 or on the storage device 5406 to display graphical information for a GUI on an external input/output device, such as display 5416 coupled to high speed interface 5408. In other implementations, multiple processors and/or multiple buses may be used, as appropriate, along with multiple memories and types of memory. Also, multiple computing devices 5400 may be connected, with each device providing portions of the necessary operations (e.g., as a server bank, a group of blade servers, or a multi-processor system).”).

Park discloses, 
indicating a status of registering the GPS coordinates in process by a color of one or more indicators (Page 6, paragraph 17, “The GPS information includes the number of satellites (nSAT), GPS reception status (GPS Status), and detailed GPS information (Latidude, Longitude, Altidude, etc.) used for location calculation. In this case, the GPS status indicates a reception status in color, and blue indicates a state in which GPS latitude and longitude coordinate information is being received and a state in which information can be collected, and red indicates no GPS latitude and longitude coordinate information.”, where FIG. 5 displays the GPS status indicator LED).

It would have been obvious to someone in the art prior to the effective filing date of claimed invention to modify Agrawal with Park to incorporate the feature of: indicating a status of registering the GPS coordinates in process by a color of one or more indicators.  Both Agrawal and Park are considered analogous arts at they both disclose devices utilizing GPS to determine the GPS coordinates of the device. Agrawal is very similar to the instant application as it discloses a global positioning system (GPS) registration tool (GRT) configured to register GPS coordinates of a streetlight controller (SLC) during installation of the SLC at a light fixture and store the GPS coordinates of the SLC in the SLC. However, Agrawal does not specifically disclose, indicating a status of registering the GPS coordinates in process by a color of one or more indicators.  Park discloses this feature. Park discloses the use of a smart phone (i.e. GRT) which comprises colored light indicators (blue and red) to indicate the status of the GPS coordinate registration/reception process. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Agrawal with Park to include the feature mentioned above. The feature of indicating the status of the GPS coordinate registration/reception process would be a useful feature to include in the GRT of the SLC as it would indicate if the coordinates have been received and to transfer them to the SLC. This would allow portability of the GRT after the GPS coordinates have been transferred to the SLC; thus, leading to a more efficient system.

Regarding claim 14, Agrawal further discloses
The method of Claim 13, wherein storing is followed by: 
decoupling the GRT from the SLC and light fixture (Paragraph 0135, “In some implementations, the example of a configurator 124 can include a display 4502. In some implementations, the display can be a liquid crystal display. The configurator 124 can include buttons that include a number pad 4504, arrow buttons 4506, and a plurality of buttons that can trigger one or more pre-configured commands. In some implementations, the configurator 124 can include a "link to SLC" button 4508, a "read data" button 4510, a "lamp on" button 4512, and a "set mode" button 4514. In some implementations, a first dedicated button (e.g., the "lamp on" button) can trigger activation of the streetlight. In some implementations, a second dedicated button (e.g., the "read data" button 4510) can trigger initiating transmission of a set of parameters related to commissioning a streetlight. The set of parameters can be transmitted from the streetlight controller to the configurator 124.”; therefore “link to SLC” implies that the configurator can be de-coupled from the SLC and therefore also light fixture); and 
directly connecting the SLC and the light fixture (Paragraph 0036, “In some implementations, the streetlight controller 104 can be configured to communicate with a configurator 124 that can be used for commissioning or otherwise managing the streetlights 102.”), the SLC having the GPS coordinates of the SLC stored therein (Paragraph 0137, “In some implementations, the configurator 124 can include a global positioning system (GPS). The GPS can receive geographic coordinates. The configurator 124 can transmit geographic coordinates to the streetlight controller 104.” and Paragraph 0162, “The operations include receiving information representative of a location and status of a streetlight included in a network of streetlights (5202). Operations also include presenting a representation of the streetlight in a graphical user-interface in accordance with the received location and status information (5204), receiving information representing a selection of the streetlight being included in a group of streetlights presented by the graphical user-interface (5206), and initiating delivery of one or more control signals to the group of streetlights (5208).”; therefore, the location and status information is stored in the street light controller and includes GPS information).

Regarding claim 15, Agrawal further discloses
The method of Claim 14, further comprising transferring the GPS coordinates of the SLC to one or more devices in a network (Paragraph 0137, “In some implementations, the configurator 124 can include a global positioning system (GPS). The GPS can receive geographic coordinates. The configurator 124 can transmit geographic coordinates to the streetlight controller 104. In some implementations, location data such as a latitude coordinate measurement and a longitude coordinate measurement (as determined by the GPS) can be included in the set of parameters transmitted to the streetlight controller.”).

Regarding claim 16, Agrawal further discloses
The method of Claim 14, wherein a power up installation process (Paragraph 0140, “In some implementations, if the streetlight controller cannot establish a connection with the gateway 108, the streetlight controller can still be commissioned. The configurator 124 can establish a wireless connection with the streetlight controller. The streetlight controller can be switched to a manual control mode. The maintenance person can press a first dedicated button to trigger activation of the streetlight. The maintenance person can press a second dedicated button to trigger initiating transmission of a set of parameters related to commissioning the streetlight controller from the streetlight controller to the configurator 124. The maintenance person can press a third dedicated button to trigger initiating transmission of GPS data from the configurator 124 to the streetlight controller. The number of dedicated buttons and the information transmitted by the dedicated buttons can be configured based on, for example, the information exchange required for the commissioning.”) is not complete until the SLC receives the GPS coordinates from the GRT (Paragraph 0141, “In some implementations, if the streetlight controller cannot establish a connection with the gateway 108, the streetlight controller can still be commissioned. The configurator 124 can establish a wireless connection with the streetlight controller. The streetlight controller can be switched to a manual control mode. The maintenance person can press a first dedicated button to trigger activation of the streetlight. The maintenance person can press a second dedicated button to trigger initiating transmission of a set of parameters related to commissioning the streetlight controller from the streetlight controller to the configurator 124. The maintenance person can press a third dedicated button to trigger initiating transmission of GPS data from the configurator 124 to the streetlight controller. The number of dedicated buttons and the information transmitted by the dedicated buttons can be configured based on, for example, the information exchange required for the commissioning.”).

Regarding claim 17, the same analysis and cited section as corresponding system claim 10 is applied. 

Regarding claim 18, the same analysis and cited section as corresponding system claim 11 is applied.

Regarding claim 19, the same analysis and cited section as corresponding system claim 12 is applied.

Regarding claim 20, the same analysis and cited section as corresponding system claim 6 is applied.

Regarding claim 21, the same analysis and cited section as corresponding system claim 6 is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20130181636 A1) in view of Park (KR 20110012019 A) further in view of CHEN (US 20160286627 A1).

Regarding claim 4,  the combination of Agrawal and Park discloses 
The GRT of Claim 3. However, the combination of Agrawal and Park fails to disclose, wherein the communications interface comprises a Digital addressable Lighting Interface (DALI) configured to communicate with a SLC. 
CHEN discloses, 
wherein the communications interface comprises a Digital addressable Lighting Interface (DALI) configured to communicate with a SLC (Paragraph 0084, "The CMS 102 or control unit 105 may be based on DALI or other types of control algorithms.”).
	
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Agrawal and Park with CHEN to incorporate the feature of: wherein the communications interface comprises a Digital addressable Lighting Interface (DALI) configured to communicate with a SLC. Agrawal and Park and CHEN are all considered analogous arts at they all disclose devices utilizing GPS to determine the GPS coordinates of the device. Agrawal is very similar to the instant application as it discloses a global positioning system (GPS) registration tool (GRT) configured to register GPS coordinates of a streetlight controller (SLC) during installation of the SLC at a light fixture and store the GPS coordinates of the SLC in the SLC. CHEN is also very similar to the instant application as it discloses methods and systems for a street lighting control system. However, the combination of Agrawal and Park fails to disclose, wherein the communications interface comprises a Digital addressable Lighting Interface (DALI) configured to communicate with a SLC. CHEN discloses this feature, when CHEN recites in Paragraph 0084, "The CMS 102 or control unit 105 may be based on DALI or other types of control algorithms.” DALI is known in the art as a communications protocol for lighting applications and is used for communication between lighting control devices. The DALI communication protocol allows for automation in the control of individual lights and lighting groups. Therefore, it would have been obvious to someone in art prior to the effective filing date of the invention to modify the combination of Agrawal and Park with CHEN to incorporate the feature mentioned above. The incorporation of such a feature would allow for more automation and specified control in controlling and/or gathering information from individual street lights or groups of street light and thus, lead to a more efficient system. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20130181636 A1) in view of Park (KR 20110012019 A) further in view of Gonzalez (US 20180027359 A1).

Regarding claim 9, the combination of Agrawal and Park discloses [Note: what the combination of Agrawal and Park does not disclose is strike-through]
The GRT of Claim 8: 

wherein the plug comprises a three Pin NEMA Plug (Paragraph 0154, “FIG. 47 shows an example of a streetlight that includes a receptacle 4702. In some implementations, the receptacle can be configured to receive a photocell. The receptacle 4702 can be compliant with electrical connection standards for the country in which the streetlight is deployed. For example, in the United States, the receptacle 4702 can be a receptacle in accordance with standards set by NEMA, and capable of receiving a NEMA plug. In some implementations, the NEMA plug can be a three-pronged twist-locking plug.”).

Gonzalez discloses, 
wherein the socket comprises a five Pin NEMA Socket (Paragraph 0036, “For example, in some embodiments, the system may utilize wiring or other suitable electrical connections (e.g., a NEMA, 7-, 5-, or 3-pin connector) for electrically interfacing with the luminaire.”): 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Agrawal and Park with Gonzalez to incorporate the feature of: wherein the socket comprises a five Pin NEMA Socket. Agrawal and Park and Gonzalez are all considered analogous arts at they all disclose devices utilizing GPS to determine the GPS coordinates of the device. Agrawal is very similar to the instant application as it discloses a global positioning system (GPS) registration tool (GRT) configured to register GPS coordinates of a streetlight controller (SLC) during installation of the SLC at a light fixture and store the GPS coordinates of the SLC in the SLC. Gonzalez is also very similar to the instant application as it discloses a device for monitoring and controlling a streetlight. However, the combination of Agrawal and Park fails to disclose, wherein the socket comprises a five Pin NEMA Socket. Gonzalez discloses this feature, when Gonzalez recites in Paragraph 0036, “For example, in some embodiments, the system may utilize wiring or other suitable electrical connections (e.g., a NEMA, 7-, 5-, or 3-pin connector) for electrically interfacing with the luminaire.” Therefore, it would have been obvious to someone in art prior to the effective filing date of the invention to modify the combination of Agrawal and Park with Gonzalez to incorporate the feature mentioned above. The incorporation of such a feature would allow for another kind of secure and optimal connection between the plug and socket and therefore lead to a more efficient system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648